UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1778



RONALD KLINK,

                                              Plaintiff - Appellant,

          versus


SAMPY HARDIN, JR.; KATHY LEE HARDIN, Personal
Representatives for the Estate of Sampy
Hardin, Sr.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-00-125)


Submitted:   October 18, 2001             Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Klink, Appellant Pro Se. Michael James Florio, FLORIO LAW
OFFICES, Clarksburg, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Klink seeks to appeal the district court’s order dis-

missing his suit filed under the Fair Labor Standards Act.        We

dismiss the appeal for lack of jurisdiction, because Klink’s notice

of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on May 7,

2001.   Klink’s notice of appeal was filed on June 7, 2001.   Because

Klink failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we grant Appellees’

motion to dismiss the appeal.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           DISMISSED




                                  2